Citation Nr: 1548969	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  04-41 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to an initial disability rating greater than 40 percent for the residuals of a lumbar spine injury, including a claim for an increased evaluation on an extraschedular basis.

[The issues of entitlement to a higher initial rating for PTSD, entitlement to an earlier effective date for the award of a TDIU, and entitlement to an earlier effective date for the grant of service connection for PTSD will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to August 1970.  This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from March 2004 and February 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO)) in North Little Rock, Arkansas.  

Specifically, a March 2004 rating decision granted service connection for residuals of a lumbar spine injury and assigned an initial disability rating effective September 23, 2003.  A February 2005 rating decision denied service connection for a cervical spine disorder.  The Veteran subsequently perfected appeals for each of these decisions. 

In April 2006, the Board, in part, denied service connection for a cervical spine disability, and denied an initial rating greater than 40 percent for the lumbar spine.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (JMR) in October 2007.  The Court issued an October 2007 Order which incorporated the JMR.  The Order vacated and remanded the issues addressed in the Board's April 2006 decision. 

Notably, the April 2006 Board decision also found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of service connection for PTSD and this denial was also vacated and remanded by the Court in October 2007.  However, service connection for PTSD was subsequently granted by rating decision dated in November 2011.  As such, this issue is no longer before the Board.  

In April 2006, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) at the RO.  In June 2008, the Veteran testified before a second VLJ by Videoconference hearing in August 2008.  Transcripts of both hearings are of record.  The 2006 and 2008 hearings were conducted by two different VLJs, but addressed the same three claims adjudicated in the April 2006 Board decision.  The following decision is therefore addressed by a panel of three VLJs which includes both VLJs who conducted the Board hearings.  38 C.F.R. § 20.707 (2015). 

The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  The Veteran has not waived his right to a third hearing. Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  However, given the Veteran's withdrawal of the issues on appeal, the Board finds that there is no need to provide the Veteran with a third hearing.  

In January 2009, the Board remanded the three claims addressed in the April 2006 Board decision for additional development, specifically, whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for PTSD, entitlement to service connection for a cervical spine disability, and entitlement to an initial rating greater than 40 percent for the lumbar spine.

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issues of a higher initial rating for residuals of a lumbar spine injury and service connection for a cervical spine disability will be addressed in this decision.  The issues of a higher initial rating for PTSD, earlier effective date for the award of a TDIU, and earlier effective date for the grant of service connection for PTSD will be addressed in a separate decision.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in a March 2015 statement, the Veteran, through his attorney, withdrew his appeal pertaining to the issues of entitlement to service connection for a cervical spine disability and entitlement to an initial rating greater than 40 percent for the lumbar spine.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issues of entitlement to service connection for a cervical spine disability and entitlement to an initial rating greater than 40 percent for the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

In a March 2015 statement, the Veteran, through his attorney, withdrew his appeal pertaining to the issues of entitlement to service connection for a cervical spine disability and entitlement to an initial rating greater than 40 percent for the lumbar spine.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal pertaining to the issues of entitlement to service connection for a cervical spine disability and entitlement to an initial rating greater than 40 percent for the lumbar spine is dismissed.





			
                   SUSAN TOTH		           J.A. MARKEY
	            Veterans Law Judge                                       Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


